Order filed September 24, 2013




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-13-00773-CR
                                       ____________

             EXPARTE STEPHEN KYLE HELMCAMP, Appellant


                         On Appeal from the County Court
                             Colorado County, Texas
                          Trial Court Cause No. 21,179-A

                                       ORDER

       The clerk’s record was filed September 19, 2013. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court's judgment.

       The Colorado County County Clerk is directed to file a supplemental clerk’s
record on or before October 15, 2013, containing the trial court's judgment.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.
PER CURIAM